The Supreme Court affirmed the judgment of the Common Pleas on March 22, 1880, in the following opinion,
Per Curiam:
It appears by the papers filed that defendant below was a banker, and that one of these papers was a copy of the bank •or pass book of the defendant himself with the plaintiff. Such a book is an instrument of writing for the payment of money. All that would be necessary for the plaintiff on the trial before the jui’y would be to produce and prove it. ~We think it was clearly within the terms of the Act of Assembly providing for judgment for want of an affidavit of defence. It was so held at a very early day, under the Act of March 28, 1835, P. L. 89, in the District Court of Philadelphia, Harley vs. Caldwell, 2 Miles, 334, and that decision has never been questioned. The affidavit of defence was clearly insufficient, and with the application to open the judgment we have nothing to do.
Judgment affirmed.